          Case 1:20-cv-01344-SCY Document 3 Filed 12/28/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

EMMA SERNA,

               Plaintiff

v.                                                                  No. 1:20-cv-01344-SCY

BBVA COMPASS BANK,
JUDY WILLIAMS,
SUSAN FORD, and
JAVIER RODRIGUEZ,

               Defendants.

       MEMORANDUM OPINION AND ORDER FOR AMENDED COMPLAINT

       THIS MATTER comes before the Court on pro se Plaintiff’s Complaint, Doc. 1, filed

December 22, 2020.

       Plaintiff alleges that her “funds were under custody or control of [Defendant BBVA

Compass Bank]” and were wrongfully disbursed “to an imposter.” Complaint at 1. Plaintiff

asserts negligence and slander claims and claims pursuant to 12 U.S.C. § 1818, which governs the

termination of a depository institution’s status as an insured depository institution, and

18 U.S.C. § 1344, Bank Fraud. Plaintiff asserts that the Court has diversity jurisdiction “because

the Defendants are located in another state, and reside in another state,” and federal question

jurisdiction because “the Bank is a federally regulated bank thru the Federal Reserve of the United

States of America.” Complaint at 3.

       The Complaint fails to state a claim pursuant to 12 U.S.C. § 1818 because there are no

allegations in the Complaint indicating that this case involves the termination of Defendant BBVA

Compass Bank’s status as an insured depository institution.
            Case 1:20-cv-01344-SCY Document 3 Filed 12/28/20 Page 2 of 4




         The Complaint also fails to state a claim pursuant to 18 U.S.C. § 1344, Bank Fraud,

because 18 U.S.C. § 1344 is a criminal statute. “[C]riminal statutes do not provide for private civil

causes of action.” Kelly v. Rockefeller, 69 F. App’x 414, 415-416 (10th Cir. 2003); Diamond v.

Charles, 476 U.S. 54, 64-65 (1986) (holding that private citizens cannot compel enforcement of

criminal law).

         The Complaint cites several federal Circuit cases to support Plaintiff’s contention that the

judgment in the underlying state-court case, which was the basis for the garnishment, denied

Plaintiff due process and is void. However, those citations are not sufficient to establish federal

question jurisdiction. A case “arises under” federal law under two circumstances: “a well-pleaded

complaint establishes either that federal law creates the cause of action or that the plaintiff’s right

to relief necessarily depends on resolution of a substantial question of federal law.” Empire

Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677, 690, 699 (2006) (The “substantial

question” branch of federal question jurisdiction is exceedingly narrow, a “special and small

category” of cases); Merrell Dow Pharms. Inc. v. Thompson, 478 U.S. 804, 813 (the “mere

presence of a federal issue in a state cause of action does not automatically confer federal-question

jurisdiction”). The federal law cited to support Plaintiff’s allegations of denial of due process and

a void state-court judgment do not create the cause of action in this case and do not constitute a

substantial question of federal law.

         The Complaint alleges that Defendants “[f]alsely used the Fourth section of the

D[e]famation Act [of] 2013 which caused ‘Public Interest.’” Complaint at 7. Plaintiff did not

provide, and the Court has not found, any legal citation indicating that the Defamation Act of 2013

is a federal law.1



1
    The Court did find references in journals of the United Kingdom’s Defamation Act of 2013.


                                                  2
          Case 1:20-cv-01344-SCY Document 3 Filed 12/28/20 Page 3 of 4




       The Complaint also fails to state a claim against Defendants Williams, Ford and Rodriguez.

The only allegation regarding Defendant Rodriguez is that he as “CEO is responsible for the

training of these employees, and he had the responsibility to make sure that there was a ‘Valid

Award/Judgment’ to back up the Writ of Garnishment.” Complaint at 7. The only allegations

regarding Defendants Williams and Ford state: “Williams …conspired with … Ford … [and] gave

the full amount [of Plaintiff’s payment] to Margette Webster,” “Ford would not listen to a wor[d]

Ms. Serna said,” and “Ford gave [Webster] Ms. Serna’s inheritance money of $10,588.00.”

Complaint at 12-13. “[T]o state a claim in federal court, a complaint must explain what each

defendant did to him or her; when the defendant did it; how the defendant’s action harmed him or

her; and, what specific legal right the plaintiff believes the defendant violated.” Nasious v. Two

Unknown B.I.C.E. Agents, at Arapahoe County Justice Center, 492 F.3d 1158, 1163 (10th Cir.

2007); Tonkovich v. Kan. Bd. of Regents, 159 F.3d 504, 533 (10th Cir. 1998) (“a plaintiff must

allege specific facts showing an agreement and concerted action amongst the defendants because

[c]onclusory allegations of conspiracy are insufficient to state a valid § 1983 claim”).

       As the party seeking to invoke the jurisdiction of this Court, Plaintiff bears the burden of

alleging facts that support jurisdiction. See Dutcher v. Matheson, 733 F.3d 980, 985 (10th Cir.

2013) (“Since federal courts are courts of limited jurisdiction, we presume no jurisdiction exists

absent an adequate showing by the party invoking federal jurisdiction”); Evitt v. Durland, 243 F.3d

388 *2 (10th Cir. 2000) (“even if the parties do not raise the question themselves, it is our duty to

address the apparent lack of jurisdiction sua sponte”) (quoting Tuck v. United Servs. Auto. Ass’n,

859 F.2d 842, 843 (10th Cir. 1988).

       The Court does not have jurisdiction over this matter. Plaintiff is a citizen of New Mexico

and alleges that Defendant Williams is also a citizen of New Mexico. See Complaint at 2.




                                                 3
          Case 1:20-cv-01344-SCY Document 3 Filed 12/28/20 Page 4 of 4




Consequently, there is no properly alleged diversity jurisdiction. See Dutcher v. Matheson, 733

F.3d 980, 987 (10th Cir. 2013) (“a party must show that complete diversity of citizenship exists

between the adverse parties . . . Complete diversity is lacking when any of the plaintiffs has the

same residency as even a single defendant”). Nor is there any properly alleged federal question

jurisdiction because the Complaint does not state any claims that “arise under the Constitution,

laws, or treaties of the United States.” 28 U.S.C. § 1331.

       While the Complaint can be dismissed for lack of jurisdiction, the Court grants Plaintiff an

opportunity to file an amended complaint.

       IT IS ORDERED that Plaintiff shall, within 21 days of entry of this Order, file an amended

complaint. Failure to timely file an amended complaint may result in dismissal of this case.



                                             _____________________________________
                                             UNITED STATES MAGISTRATE JUDGE




                                                4
